Blackburn, Judge.
Bernard Addy, Jr., administrator of the estate of Vennie Lee Davis, appeals the trial court’s order which granted his petition for accounting of commissions.
In his petition for accounting of commissions, Addy specifically requested statutory commissions pursuant to OCGA § 53-6-140, extraordinary expenses pursuant to OCGA § 53-6-150, and repayment of sums advanced for the expenses of the estate including attorney fees and expenses of litigation. The trial court awarded statutory commissions pursuant to OCGA § 53-6-140, but awarded no extraordinary expenses pursuant to OCGA § 53-6-150, nor any sums for repayment of expenses. Addy admitted that “the vast majority of the extraordinary time and advanced expenses were spent in prosecuting a civil suit.” The trial court noted in its order that the judgment in the civil action included a sum of money awarded as attorney fees.
OCGA § 53-6-150 provides that “[i]n other cases of extraordinary services, extra compensation may be allowed by the judge of the probate court. . . .” Such an allowance is within the court’s discretion, and the trial court must find that the services were truly extraordinary and not merely duties ordinarily incident to the administration *456of the estate. See Hartford Accident &c. Co. v. Cohran, 106 Ga. App. 14, 21 (126 SE2d 289) (1962); Adair v. St. Amand, 136 Ga. 1, 8 (70 SE 578) (1911). OCGA § 53-6-147 provides for the reimbursement of the administrator’s actual expenses for required “travel out of his county in the discharge of his duty.” However, the probate court must find that such travel was required.
Decided May 18, 1995.
Adams & Ellis, Dwight T. Feemster, for appellant.
Laura L. Addy, pro se.
In the present case, the probate court heard argument twice on Addy’s petition for accounting and commissions, prior to entering its order. This court has not been provided with transcripts of such hearings, and, on appeal, Addy has failed to present any evidence of an abuse of the trial court’s discretion. Therefore, absent a showing of abuse of discretion, the probate court’s order is affirmed.

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.